Detailed Action

Citation 
The application is directed to reuse of control channel resources based on an initial access procedure; Initially an eNB transmit downlink information to a UE as part of an initial access procedure; This may be a MIB that instructs the UE to configure initial access bandwidth to obtain access to a cell; Next the UE receives  a control channel configuration regarding configuration of a downlink bandwidth part (BWP) for communicating with the cell e.g. dedicated RRC signaling that explicitly configures one or more fields of a cell-specific high-layer PDCCH configuration associated with the initial access bandwidth having certain values. These fields are configured during the initial access procedure. The UE determines that the downlink BWP fully is fully contained in the initial access bandwidth. The UE then monitors the initial access portion of the downlink bandwidth part for control information; In this manner the control information can be decoded more efficiently - rather than monitor for a control channel search space in the different search spaces.

Examiner cites Abdoli United States Patent Application 20200021407.

Abdoli taught of grouping BWPs into BWGs to allow some (or all) reuse of BWP-specific control signaling when multiple BWPs are active. However Abdoli does not teach of an initial access procedure within an initial access bandwidth to obtain access to a cell and subsequently determining whether the downlink bandwidth part includes the initial access bandwidth.

Conclusion;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462